Name: COMMISSION REGULATION (EC) No 421/97 of 4 March 1997 altering the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  trade policy
 Date Published: nan

 No L 64/ 10 EN Official Journal of the European Communities 5 . 3 . 97 COMMISSION REGULATION (EC) No 421/97 of 4 March 1997 altering the export refunds on cereals and on wheat or rye flour, groats and meal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular the fourth subparagraph of Article 1 3 (2) thereof, Whereas the export refunds on cereals and on wheat or rye flour, groats and meal were fixed by Commission Regulation (EC) No 360/97 0; Whereas it follows from applying the detailed rules contained in Regulation (EC) No 360/97 to the informa ­ tion known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto; Whereas the representative market: rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (4), as last amended by Regulation (EC) No 1 50/95 ( 5), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies; whereas detailed rules on the application and determination of these conversions were set by Commission Regulation (EEC) No 1068/93 (6), as last amended by Regulation (EC) No 1482/96 (7), HAS ADOPTED THIS REGULATION: Article 1 The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 1766/92, exported in the natural state, as fixed in the Annex to Regulation (EC) No 360/97 are hereby altered as shown in the Annex to this Regulation in respect of the products set out therein . Article 2 This Regulation shall enter into force on 5 March 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 March 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 126, 24. 5 . 1996, p. 37 . (3) OJ No L 59, 28 . 2. 1997, p. 41 . (4) OJ No L 387, 31 . 12 . 1992, p. 1 .h) OJ No L 22, 31 . 1 . 1995, p. 1 . ( 6) OJ No L 108 , 1 . 5. 1993, p . 106 . O OJ No L 188 , 27 . 7 . 1996, p. 22. 5. 3 . 97 EN Official Journal of the European Communities No L 64/ 11 ANNEX to the Commission Regulation of 4 March 1997 altering the export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne) (ECU/ tonne) Product code Destination (') Amount of refund Product code Destination (') Amount of refund 0709 90 60 9000 _ 1008 20 00 9000   0712 90 19 9000   1101 00 11 9000   1001 10 00 9200   1101 00 15 9100 01 10,00 1001 10 00 9400 01 0 1101 00 159130 01 9,50 1001 90 91 9000   1101 00 159150 01 9,00 1001 90 99 9000 03 3,00 1101 00 159170 01 8,00 02 0 1101 00 159180 01 7,50 1002 00 00 9000 03 21,00 1101 00 15 9190 -I  02 0 1101 00 90 9000  1003 00 10 9000   1102 10 00 9500 0 i 41,00 1003 00 90 9000 03 17,50 1102 10 00 9700   02 0 1102 10 00 9900   1004 00 00 9200   1103 11 10 9200 01 9,00 (2) 1004 00 00 9400   1103 11 10 9400  -(2) 1005 10 90 9000   1103 11 10 9900   1005 90 00 9000   1103 11 90 9200 01 9,00 (2) 1007 00 90 9000   1103 11 90 9800   (') The destinations are identified as follows : 01 All third countries, 02 Other third countries, 03 Switzerland and Liechtenstein . ( 2) No refund is granted when this product contains compressed meal . NB: The zones are those defined in amended Commission Regulation (EEC) No 2145/92 (OJ No L 214, 30 . 7. 1992, p. 20).